  Case 1:20-cv-00050-MSM-LDA Document 4 Filed 01/31/20 Page 1 of 2 PageID #: 170




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

 WILMINGTON SAVINGS FUND SOCIETY,
 FSB, d/b/a CHRISTIANA TRUST, NOT
 INDIVIDUALLY BUT AS TRUSTEE FOR                                  CASE No. 1:20-cv-00050
 PRETIUM MORTGAGE ACQUISITION
 TRUST,

                Plaintiff,

 v.

 GEORGE F. SHERMAN, JR.; DEBRA A.
 SHERMAN; and THE BANK OF NEW YORK
 MELLON f/k/a THE BANK OF NEW YORK, AS
 TRUSTEE FOR THE CERTIFICATEHOLDERS
 OF CWHEQ, INC., HOME EQUITY LOAN
 ASSET-BACKED CERTFICATES, SERIES
 2006-S7,

                Defendants,

 __________________________________________/

                          CORPORATE DISCLOSURE STATEMENT
                       OF WILMINGTON SAVINGS FUND SOCIETY, FSB

               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff, Wilmington Savings

Fund Society, FSB, d/b/a Christiana Trust, not individually but as Trustee for Pretium Mortgage

Acquisition Trust, hereby files this statement identifying its parent companies and any publicly held

corporation that owns 10% of its stock:

       1.      Wilmington Savings Fund Society, FSB is a wholly owned subsidiary of WSFS Financial

Corporation.

       2.      No publicly held company owns more than ten percent (10%) or more of WSFS Financial

Corporation’s stock.

                                          [Signed on Next Page]
  Case 1:20-cv-00050-MSM-LDA Document 4 Filed 01/31/20 Page 2 of 2 PageID #: 171




Dated: January 31, 2020            Respectfully submitted,
                                   Wilmington Savings Fund Society, FSB, d/b/a Christiana
                                   Trust, not individually but as Trustee for Pretium Mortgage
                                   Acquisition Trust
                                   By its attorney,


                                   /s/Catherine V. Eastwood
                                   Catherine V. Eastwood, Esq., RI# 6406
                                   Korde & Associates, P.C.
                                   900 Chelmsford Street, Suite 3102
                                   Lowell, MA 01851
                                   (978) 256-1500, ext. 249
                                   ceastwood@kordeassociates.com




                                         2
